EXHIBIT 99.1 Condensed Interim Consolidated Financial Statements For the three and nine months ended September 30, 2014 and 2013 (Expressed in Canadian Dollars) (Unaudited) EXETER RESOURCE CORPORATION NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited condensed interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. Vancouver, Canada November 7, 2014 2 Exeter Resource Corporation Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) September 30, 2014 December 31, 2013 Assets Current Cash and cash equivalents (Note 4) $ $ Amounts receivable and prepaid expenses Due from related party (Note 9) 22 21 Other financial assets (Notes 3 and 5) 31 63 Property and equipment 91 $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 9) 36 42 Shareholders’ Equity Share capital (Note 7) Contributed surplus Deficit ) ) Accumulated other comprehensive gain 13 34 $ $ Contractual Obligations (Note 12) Approved by the Directors: “John Simmons” Director “Robert Reynolds” Director See accompanying notes to the condensed interim consolidated financial statements 3 Exeter Resource Corporation Condensed Interim Consolidated Statements of Loss and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) Three months ended September 30 Nine months ended September 30 Income Interest income $ Expenses Accounting and audit 7 - 19 38 Administration salaries and consulting (Note 8) Amortization 10 13 31 38 Directors’ fees (Note 8) 37 Foreign exchange loss 2 - 6 15 General and administration (Note 11) Legal fees 12 4 67 45 Loss (gain) on available for sale investments (Note 5) 16 ) 32 Management fees (Note 8) 70 Mineral property exploration expenditure (Notes 6 and 8) Shareholder communications 89 Stock exchange listing and filing fees - - 94 Net loss for the period $ Other comprehensive loss for the period Items that may be reclassified to profit or loss: Currency translation loss difference 16 16 21 11 Net loss and comprehensive loss for the period $ Basic and diluted loss per common share from loss for the period $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the condensed interim consolidated financial statements 4 Exeter Resource Corporation Condensed Interim Consolidated Statements of Cash Flow (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) For the nine months ended September 30, Operating Activities Net loss for the period $ ) $ ) Non-cash items: Amortization 31 38 Loss on available for sale investments (Note 5) 32 Share-based compensation (Note 8) ) ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses 79 Due from related party (1 ) 65 Due to related parties (6
